The Court:
The writ of mandate in this case must be denied. The plaintiff was appointed reporter of the decisions of this Court by the Justices of the present Court. The appointment was made under § 21 of article vi of the Constitution, which is in these words: “ The Justices shall appoint a reporter of the decisions of the Supreme Court', who shall hold his office and be removable at their pleasure. He shall receive an annual salary not to exceed $2,500, payable monthly. ”
The application is for the writ of mandate to compel the allowance to the plaintiff of a greater sum as salary than $2,500.
The plaintiff is appointed under the Constitution, by officers created by the Constitution, and in this Constitution there is an express inhibition of a salary to the plaintiff as reporter exceed*139ing $2,500. By allowing the writ to issue in this case, this inhibition of the Constitution would be disregarded entirely. This cannot be done, and the writ is therefore denied, and proceedings dismissed.